 IBEW LOCAL 323International Brotherhood of Electrical Workers,Local 323 and Renel Construction, Inc. Case12-CC-1088September 30, 1983DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed by Renel Construction, Inc.,herein called Renel, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 12, issued a complaint andnotice of hearing on March 11, 1981, against Inter-national Brotherhood of Electrical Workers, Local323, herein called Respondent. The complaint al-leges that Respondent had engaged in and was en-gaging in certain unfair labor practices affectingcommerce within the meaning of Sections 8(b)(4)(i)and (ii)(B) and 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing were dulyserved on the parties. Respondent filed an answerto the complaint, denying that it committed anyunfair labor practices.Thereafter, the parties entered into a stipulationof facts and jointly petitioned the Board to transferthis proceeding directly to the Board for findingsof fact, conclusions of law, and order. The partiesstipulated that they waived a hearing before an ad-ministrative law judge, the making of findings offact and conclusions of law by an administrativelaw judge, and the issuance of an administrativelaw judge's decision. The parties also agreed thatno oral testimony was necessary or desired by anyof the parties, and that the charge, the complaint,the answer, and the stipulation of facts, includingthe exhibit attached thereto, constituted the entirerecord in the case.On January 4, 1982, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel, Renel, and Respondent filed briefs whichhave been duly considered by the Board.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire recordherein as well as the briefs filed by the parties, andhereby makes the following:L Renel has requested oral argument. This request is hereby denied asthe record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.264 NLRB No. 81FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERSRenel Construction, Inc., is a Florida corpora-tion engaged in business as a contractor in thebuilding and construction industry. During the past12 months, Renel purchased goods and materialsvalued in excess of $50,000 from suppliers in theState of Florida, who in turn received such goodsand materials directly from points located outsidethe State of Florida.Electron Incorporated of Florida, herein calledElectron, is an electrical contractor engaged in theconstruction business, with offices located in WestPalm Beach, Florida. During the past 12 months,Electron has received materials and supplies valuedin excess of $50,000, which were shipped to it di-rectly from manufacturers located outside the Stateof Florida, pursuant to purchase transactions there-for entered into between Electron and suppliers lo-cated within the State of Florida.The parties have stipulated, and we find, thatRenel, Electron, CK + W Construction Co., andAtlantic Steel Service Corporation are, and havebeen at all times material herein, employers en-gaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and(7) of the Act.1l. THE LABOR ORGANIZATION INVOLVEDThe parties have stipulated, and we find, thatRespondent is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The FactsRenel was engaged as the general contractor forconstruction of the North Campus of Palm BeachJunior College, and Electron, with whom Re-spondent had a labor dispute, worked as a subcon-tractor for Renel at that construction site. On orabout February 23, 1981,2 Respondent received atelegram from Renel which indicated that a re-served gate system was being established and thatElectron's employees and suppliers, as well asthose of CK + W Construction Co. and AtlanticSteel Service Corporation, would be using the re-served gate, designated as Gate 2. Renel also estab-lished a neutral gate, Gate 1, as the entrance to beused by its own employees, subcontractors, andsuppliers, but not by Electron, CK + W Construc-tion Co., or Atlantic Steel Service Corporation.2 Unless otherwise specified, all dates herein refer to 1981.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGate 1 was established on PGA Boulevard, amain thoroughfare, at a distance of approximately190 yards from one of the buildings where Elec-tron's employees were performing work. Gate 2was located on Campus Drive, which is not a mainroad, and was approximately three-fourths of amile from the above building, which could bereached from Gate 2 by means of a winding dirtroad through stands of tall, thick trees. The con-struction area was bordered on the north by PGABoulevard and on the west by Campus Drive.None of the construction areas in which Electron'semployees were performing work could be seenfrom Gate 2.The parties further stipulated that, as of Febru-ary 25, the reserved gate system was "properly es-tablished and implemented." On February 25, 26,and 27 and on March 2, 3, and 4, Respondent en-gaged in picketing with signs that read: "NOTICETO PUBLIC: ELECTRON, INC. OF FLORIDALOWERS LOCAL UNION 323 IBEW STAND-ARDS." The picketing was conducted at the re-served gate on Campus Drive, and in an area ofpatrol on PGA Boulevard on an east-to-west line,with the westernmost end of the patrol coming nocloser than 100 feet from the neutral gate. FromFebruary 25 to March 4, Electron's employees andsuppliers did not use Gate 1, and certain employeeswhose employers were designated as users of GateI did not report for work.Respondent's area of patrol on PGA Boulevardwas approximately 190 yards, on a direct line fromnorth to south, from the construction area whereElectron's employees were performing work. Itsarea of patrol was also the closest point on publicproperty to that construction area, and one of thebuildings3where Electron's employees worked wasvisible, through trees and shrubs, from the area ofpatrol. On March 5, Respondent discontinued itspicketing, and employees of Renel and other neu-trals reported to work through Gate 1. At no timedid a representative of Respondent contact Elec-tron, or any other employer or supplier or theiremployees, for the purpose of verbalizing Respond-ent's dispute with Electron. Aside from the picket-ing, Respondent engaged in no other secondaryconduct.B. Contentions of the PartiesThe General Counsel contends that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act bypicketing on PGA Boulevard up to a point 100 feetfrom the neutral gate with the object of enmeshing3 This building is the same building which was noted above as beingapproximately 190 yards from Gate 1. The stipulation notes that thebuilding is approximately 190 yards from Respondent's area patrol.neutral employers and employees in its disputewith Electron. Respondent contends that it actedlawfully because, by picketing at the point onpublic property closest to the work area of Elec-tron's employees, it picketed at a location whichwas reasonably close to the situs of the dispute. Re-spondent additionally contends that the reservedgate was improperly established in a remote loca-tion.C. ConclusionsThe Board utilizes the well-established guidelinesof Moore Dry Dock4to determine whether aunion's picketing at a common situs has the unlaw-ful object of enmeshing neutral employers and em-ployees in a union's dispute with a primary em-ployer. The Board consistently has emphasized thatthe guidelines are not to be mechanically applied,and that a union may reveal an unlawful object byother conduct even where it has complied with theguidelines.5In the instant case, the dispute centerson whether the Union's picketing was limited toplaces reasonably close to the location of the situs,in accordance with Moore Dry Dock's third condi-tion.We reject Respondent's contention that its pick-eting was lawful because it was conducted at theclosest point, on public property, to the work loca-tion of Electron's employees. We note that theBoard has long recognized the right of an employ-er on a common situs to establish a reserved gatesystem, the purpose of which is to ensure that"picketing be so conducted as to minimize itsimpact on neutral employees insofar as this can bedone without substantial impairment of the effec-tiveness of the picketing in reaching the primaryemployees."6Where a reserved gate system hasbeen properly established, the Board's analysis withrespect to Moore Dry Dock's third condition focuseson the proximity of the picketing to the reservedgate rather than to the primary employees' worklocation. 7 Thus, the Board has observed that aSailors' Union of the Pacific. AFL (Moore Dry Dock Company), 92NLRB 547, 549 (1950), wherein the Board stated that picketing at acommon situs is presumptively lawful if: (a) the picketing is strictly limit-ed to times when the situs of dispute is located on the secondary employ-er's premises, (b) at the time of the picketing the primary employer is en-gaged in its normal business at the situs, (c) the picketing is limited toplaces reasonably close to the location of the situs, and (d) the picketingdiscloses clearly that the dispute is with the primary employer.6 See, e.g., National Association of Broadcast Employees and Technicians.AFL-CIO, Local 31 (CBS Inc.), 237 NLRB 1370, 1375 (1978); Internation-al Brotherhood of Electrical Workers. Local Union 861 (Plauche Electric.Inc.), 135 NLRB 250, 255 (1962).e International Brotherhood of Electrical Workers. Local 640, AFL-CIO(Timber Buildings. Inc), 176 NLRB 150, 151 (1969); Retail Fruit & Vege-table Clerks' Union. Local 1017, etc., Retail Clerks International Associ-ation, AFL-CIO (Crystal Palace Market), 116 NLRB 856, 859 (1956).7 See, e.g., Millwrights Local 1102, United Brotherhood of Carpentersand Joiners of America, AFL-CIO (A.CO. Inc.), 258 NLRB 1356, 1359Continued624 IBEW LOCAL 323properly established system of separate gates re-quires a union to confine its picketing to the re-served gate,8and that picketing which is conduct-ed away from the reserved gate may indicate non-compliance with Moore Dry Dock.9In view of the above principles, we find that Re-spondent's reliance on J. F. Hoff Electric Co.'0ismisplaced. In that case, the union picketed awayfrom the reserved gate and at a point on the perim-eter of the construction site which was closest tothe work location of the primary employees. Al-though the Board found that the picketing com-plied with Moore Dry Dock, it did so in the contextof its additional finding that the neutrality of thegate designated for secondary employers had beenbreached. Once the neutral gate was breached, thesitus of the dispute no longer was restricted to thereserved gate,'' and the union was free to picket atother locations. 12 In the instant case, unlike the sit-uation in J. F. Hoff Electric Co., it is undisputedthat the reserved gate system was "properly estab-lished and maintained" and that the neutrality ofGate I was not impaired. The situs of the disputewas thereby restricted to Gate 2, and Respondentwas obliged to conduct its picketing accordingly.Moreover, not only did Respondent fail to confineits picketing to the reserved gate, but it engaged inpicketing a mere 100 feet from the neutral gate. Wetherefore find that Respondent's picketing did notcomply with Moore Dry Dock and was not con-ducted so as to minimize its impact on neutral em-(1981); International Brotherhood of Electrical Workers, .FL-CIO, LocalUnion 903, and its agent Jimmy G. Russ (Hinton Commercial Contractors.Inc.), 230 NLRB 1017, 1019-20 (1977). As Members Fanning and Jenkinsnoted in A.CO., Inc., supra at 1356, fn 2, they adhere to their dissents inBuilding and Construction Trades Council of New Orleans. AFL.-CIO(Markwell and Hartz. Inc.). 155 NLRB 319 (1965), and Carpenters LocalUnion No. 470, United Brotherhood of Carpenters and Joiners of .merica.AFL-CIO (Mueller-Anderson, Inc). 224 NLRB 315 (1976) In those casesthe union's dispute was with a general contractor rather than, as here, asubcontractor.a Local 32B-32J. Service Employees International Union. AFL-CIO (TheNew York Association for the Blind), 250 NLRB 240, 245 (1980); LocalUnion 323. International Brotherhood of Electrical Workers (J F 11offElectric Co.), 241 NLRB 694, 698 (1979); National Association of BroadcastEmployees and Technicians AFL-CIO. Local 31 (CBS Inc.), supra at 1375.9 Local 453. International Brotherhood of Electrical Workers. AFL-CIO(Southern Sun Electric Corp.), 237 NLRB 829, 830 (1978); InternationalBrotherhood of Electrical Workers, Local 640, AFL-CIO (Timber Buildings,Inc.), 176 NLRB 150, 151 (1969); International Brotherhood of ElectricalWorkers Local 441. AFL-CIO (Suburban Development Co., O'Brien Elec-tric Ca), 158 NLRB 549, 551 (1966).i' See fn. 8, supra.II Cf. Suburban Development Co., O'Brien Electric Co., supra at 552,where the Board found that, because of an improperly marked reservedgate system, "the situs of the dispute was not thereby restricted to the(reserved] entrance."12 The union's picketing still had to comply with Moore Dry Dock, butafter the breach of the neutral gate such compliance was measured by theproximity of the picketing to the work location of the primary employ-ees.ployees.'3 In view of the foregoing, we concludethat Respondent's object was to enmesh neutralemployers and employees in its dispute with Elec-tron.Respondent additionally contends that the re-served gate was so remote as to impair the effec-tiveness of its picketing in bringing its message toprimary employees and the public. In raising thisissue, however, Respondent necessarily argues thatthe reserved gate system was improperly estab-lished at the outset. ' We reject Respondent's con-tention because it directly contradicts the stipula-tion, in which Respondent agreed that the systemwas "properly established and implemented" as ofFebruary 25. Moreover, we cannot say that thelimited record herein establishes that the reservedgate system impaired Respondent's ability to com-municate its message. Although the stipulation indi-cates that Campus Drive, where the primary gatewas located, is not a main road, it does not indicatethat the public's use of the road is restricted in anyway or that Respondent could not communicate tothe public at that location. We note that in HintonCommercial Contractors, Inc.,'5the Board conclud-ed that the union should have confined its picket-ing to the reserved gate, even though that gate wasless accessible to the public than the road wherethe union unlawfully picketed. We further notethat the cases relied on by Respondent are distin-guishable.'6In those cases, and in similar cases,'7the Board found that the Union would not be ableadequately to communicate its message because ofconfusion caused by the improper marking of theseparate gates. There is no evidence of such confu-sion in the instant case.Accordingly, we find that Respondent violatedSection 8(b)(4)(i) and (ii)(B) by engaging in thepicketing on PGA Boulevard. 18"a See Millwrights Local Union No. 1102. United Brotherhood of Carpen-ters and Joiners of America. AFL-CIO (Dobson Heavy Haul. Inc.), 155NLRB 1305, 1309-10 (1966).4" See, generally, Southern Sun Electric Corp.. supra at 829-830.i See fn. 7, supra." See, e.g., Timber Buildings. Inc., supra Suburban Development C.,O'Brien Electric Co.. supra.t7 See, e.g., Bricklayers-Stone A Marble Masons Union, Local 1i AFL-CIO (Don Salisbury Bricklaying Company. et at.), 191 NLRB 52 (1971).18 In concurring with this conclusion, Member Fanning specificallyrelies on the fact that Respondent stipulated that the reserved gate systemherein was "properly established and implemented." But for that stipula-tion, he would find that Respondent, whose work area was located 190yards from the neutral gate and three-quarters of a mile from the re-served gate, did not have a proscribed secondary objective when it en-gaged in picketing in an area that was closest to the workplace of itsmembers.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Renel Construction, Inc., and Electron Incor-porated of Florida are engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing on PGA Boulevard to within 100feet of the neutral gate on February 25, 26, and 27and on March 2, 3, and 4, 1981, in furtherance ofits dispute with Electron, Respondent violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices in viola-tion of Section 8(b)(4)(i) and (ii)(B) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Brotherhood of Electrical Workers,Local 323, West Palm Beach, Florida, its officers,agents, and representatives, shall:1. Cease and desist from engaging in, or inducingor encouraging individuals employed by RenelConstruction, Inc., or any other person engaged incommerce or in an industry affecting commerce, toengage in, a strike or refusal in the course of theiremployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles, materials, or commodities, or to performany services; and from threatening, coercing, or re-straining any person engaged in commerce or anindustry affecting commerce, where an objectthereof is to force or require any person to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of, or to cease doing busi-ness with, Electron Incorporated of Florida.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."'9Copiesof said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Deliver to the Regional Director for Region12 signed copies of said notice sufficient in numberfor posting by Renel Construction, Inc., that Com-pany being willing, at all locations where notices toits employees are customarily posted.(c) Notify the Regional Director for Region 12,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.'9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or en-courage individuals employed by Renel Con-struction, Inc., or any other person engaged incommerce or in an industry affecting com-merce, to engage in, a strike or refusal in thecourse of their employment to use, manufac-626 IBEW LOCAL 323ture, process, transport, or otherwise handle orwork on any goods, articles, materials, or com-modities, or to perform any services; and WEWILL NOT threaten, coerce, or restrain anyperson engaged in commerce or an industryaffecting commerce, where an object thereof isto force or require any person to cease using,selling, handling, transporting, or otherwisedealing in the products of, or to cease doingbusiness with, Electron Incorporated of Flor-ida.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCAL 323627